UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, 2017 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 WEI PAI ELECTRONIC COMMERCE CO., LTD. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 30-0806514 7389 IRS Employer Identification Number Primary Standard Industrial Classification Code Number WEI PAI ELECTRONIC COMMERCE CO., LTD. 20F.-5, No.91, Zhongshan 2nd Rd., Qianzhen Dist. Kaohsiung City 806, Taiwan (R.O.C.)
